IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00047-CR

RODERICK CARVON BLEDSOE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-392-C1


                                       ORDER


      Appellant’s second motion for extension of time to file his brief was filed on May

31, 2016. Appellant had previously been given an extension of 11 days until May 16, 2016

to file his brief. The reasons for the current requested 30 day extension seem to be the

same reasons as listed in appellant’s previous motion; and the current motion, like the

previous motion, requests an extension to a date that had already passed when the

motion was filed. These combined factors may be an indication that counsel is not giving

this matter the attention it deserves or that there are other reasons for this Court to be
concerned about the representation being provided. Accordingly we deny the motion

and order the brief filed within 28 days of the date of this order.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 15, 2016




Bledsoe v. State                                                           Page 2